Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 12/14/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-13, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, it is not clear how the “a transmission timing” is related to the previously recited “transmitting, to the one or more remote UEs, the sidelink preemption indication in accordance with the identified delay.”  It appears that the function of “transmitting, to the one more remote UEs …” is predicated on the “transmission timing”, in light of the specification.  However, this relationship between the “transmission timing” and the “transmitting, to the one or more remote UEs …” is not clearly recited and raises ambiguities in the claim.  Dependent claim 27 has the same 112(b) problem as claim 2 since it is a corresponding apparatus claim of method claim 2 and recites similar subject matter.
	The dependent claims 3-6 and 10-13 fall in view of claim 2.
	In claim 9, the limitation “transmitting, in the sidelink preemption indication” is confusing since it is not clear if this function is performed by the user equipment or the base station.  
	In claim 12, the meaning of the limitation “a beta value” is not clear, especially since the specification merely repeats this term without providing any additional description and/or definition, and the term does not appear to be a term of art.  A google search of the term “beta value” provided results related to the volatility of a stock price movement which is not relevant to the art.  Hence, the precise scope of this term cannot be readily ascertained by one of ordinary skill in the art thereby rendering the claim indefinite.  Dependent claim 13 falls in view of claim 12.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parron et al., US 2019/0394786, (“Parron”).
	Regarding independent claim 1, Parron teaches the claim limitations “A method for wireless communications at a user equipment (UE) (Fig. 11B, UE 102), 2comprising: 
3receiving, from a base station, a sidelink preemption indication for 4preemption of sidelink communications for the UE (Fig. 11B, step 1105; paragraph no. 0094, “the gNB 105 may transmit a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame”; one of the other UEs 102 (“UE 102” hereinafter) teaches the claimed “user equipment”; the claimed “sidelink preemption indication” reads on the mute command in the downlink control message, see also paragraph no. 0127 which discloses the term “mute command”); 
5determining a set of resources for preemption of sidelink 6communications based at least in part on the sidelink preemption indication (paragraph no. 0094, UE 102 determines the selected PRBs in the selected sub-frame” based on the received mute command in the downlink control message); and 
7refraining from performing sidelink communications via the set of 8resources based at least in part on the sidelink preemption indication and the 9determining of the set of resources for preemption of sidelink communications” (paragraph no. 0094, UE 102 does not transmit a sidelink communication to other UEs 102 using the selected PRBs in the selected sub-frame identified in the received mute command from the gNB105).
Regarding independent claim 26, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 26, see Fig. 3 for a “processor” (application processor 305) and a “memory” (memory 320) included in a UE such as UE 102.




Claim(s) 17, 21, 23, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/173536, (“Huawei”).
Independent Claims
Regarding independent claim 17, Huawei teaches the claim limitations “A method for wireless communications at a first user equipment 2(UE) (Fig. 11, sidelink communication device (S) 301, page 23, lines 6-7), comprising: 
3receiving an indication of preemption of sidelink communications for the 4first UE, the indication comprising a set of resources for sidelink preemption (Fig. 11, step 1101, page 23, lines 13-17, “receiving sidelink control information (SCI) … from at least one neighboring sidelink communication device (B,C) 302, 303 indicating and/or reserving a radio resource for transmission of sidelink data … by the at least one neighboring sidelink communication device (B,C) 302, 303”); 
5determining that resources of a sidelink message scheduled for 6communication between the first UE and a second UE via a sidelink communications 7link overlap at least a portion of the set of resources for sidelink preemption based at 8least in part on the indication of preemption of sidelink communications (Fig. 11, step 1105, page 23, lines 13-17 (see above), 19-21; lines 19-21 disclose “excluding from the radio resource selection … all candidate radio resources 311, 312 that overlap in the time domain with the radio resource indicated and/or reserved”; the claimed “second UE” reads on one of the neighboring sidelink communication devices, e.g., device 302); and 
9refraining from transmitting or monitoring for the sidelink message over 10the at least the portion of the set of resources based at least in part on determining that 11resources of the sidelink message scheduled for communication between the first UE 12and the second UE overlap at least the portion of the set of resources for sidelink 13preemption” (page 23, lines 7-11 and 19-22; since the device 301 does not transmit on the excluded resources which overlap with the radio resource indicated and/or reserved by the neighbor sidelink communication device 302, the claimed “refraining from transmitting … the sidelink message … for sidelink preemption” is taught).
Regarding independent claim 29, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 17 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 17 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 29, see page 23, lines 7-8 for a “processor” (processor) and a “memory” (inherent memory) included in device 301.
Dependent Claims
Regarding claim 21, Huawei teaches “wherein receiving the indication of 2preemption of sidelink communications comprises: 3receiving a sidelink preemption indication for preemption of sidelink 4communications for the first UE” (page 23, lines 13-17).
Regarding claim 23, Huawei teaches “wherein receiving the indication of 2preemption of sidelink communications comprises: 3monitoring resources dedicated for sidelink preemption indications (page 23, lines 13-14, the claimed “resources” read on the PSCCH since the device 301 monitors this channel for the SCI indicating and/or reserving a radio resource from a neighbor sidelink device); and 4receiving a sidelink preemption indication based at least in part on the 5monitoring” (page 23, lines 13-17, the SCI is received via the PSCCH).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of WO 2020/072708 to Idac Holdings, (“Idac Holdings”).
Given the 112(b) rejection above, the “transmitting …” limitation is interpreted to be performed by the UE.
	Parron does not teach “transmitting, in the sidelink preemption indication, an indication of a preemption periodicity associated with the sidelink preemption indication” since the UE 102 receives the mute command and in the same embodiment, the UE 102 does not transmit the mute command to other UEs.
	Idac Holdings teaches that a relay WTRU transmits a received broadcast preemption message (BPM) to a target WTRU, see paragraph no. 0149 and Fig. 11.  In fig. 11, the BRM sent to the target WTRU includes the BPM received by the relay WTRU.  Hence, Idac Holdings teaches “transmitting, in the sidelink preemption indication” as recited in claim 9 since the “sidelink preemption indication” reads on the BPM.
	However, Idac Holdings does not teach that the BPM includes “an indication of a preemption periodicity associated with the sidelink preemption indication” as recited in claim 9.
	Parron teaches this limitation, see paragraph no. 0127 which discloses that the mute command may include a mute/reservation interval, for instance a timer configuration to indicate for how long the command is supposed to be valid; otherwise the base station may periodically signal this command.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Idac Holdings and the additional teachings of Parron to relay/transmit the mute command/sidelink preemption indication to other remote UEs which are outside the coverage of the base station as suggested by Idac Holdings in paragraph no. 0149 and to further indicate the duration of the mute command to the remote UEs in order to reduce the collision between the sidelink and uplink transmissions.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Idac Holdings and Lee et al., US 2021/0058899, (“Lee”).
	Parron does not teach but Idac Holdings teaches “wherein transmitting the sidelink 2preemption indication” (see paragraph no. 0149 which teaches that a relay WTRU transmits/relays the BPM to a remote WTRU).
However, Idac Holdings does not teach “3performing a channel sensing procedure on a set of shared resources 4based at least in part on receiving the preemption indication; and 5transmitting the sidelink preemption indication using at least a portion of 6the set of shared resources based at least in part on a successful channel sensing 7procedure” as part of relaying/transmitting the BPM to the remote WTRU.  However, this “channel” sensing is well known, see Lee below.
Lee teaches in Fig. 17 and paragraph nos. 0165-0166 that the UE may identify transmission resources reserved by another UE via sensing within a sensing window and after excluding the identified resources from a selection window, the UE may randomly select a resource from resources having low interference among the remaining resources.  This randomly selected resource is used by the UE to transmit a sidelink signal.  Therefore, Lee effectively remedies what Idac Holdings lacks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Idac Holdings and Lee to relay/transmit the mute command/sidelink preemption indication to other remote UEs which are outside the coverage of the base station as suggested by Idac Holdings in paragraph no. 0149 and to reduce the collision between the sidelink transmissions by performing the well known channel sensing procedure prior to transmitting the mute command/sidelink preemption indication to the remote UEs.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Idac Holdings and Deng et al., US 2022/0159674, (“Deng”).
Parron does not teach but Idac Holdings teaches “wherein transmitting the sidelink 2preemption indication” (see paragraph no. 0149 which teaches that a relay WTRU transmits/relays the BPM to a remote WTRU).
 Idac Holdings does not teach but Deng teaches “3transmitting a sidelink control message that includes the sidelink 4preemption indication, wherein a format of the sidelink control message is specific to 5sidelink preemption indications” (see paragraph no. 0197, “A WTRU may thus attempt to decode a configured … PSCCH_1 SCI format … specific to a pre-emption indication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Idac Holdings and Deng to relay/transmit the mute command/sidelink preemption indication to other remote UEs which are outside the coverage of the base station as suggested by Idac Holdings in paragraph no. 0149 and to improve the decoding of the sidelink control message by having its format specific to the pre-emption indication, as suggested by Deng in paragraph no. 0197.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron and Idac Holdings.
Parron does not teach but Idac Holdings teaches “wherein transmitting the sidelink preemption indication” (see paragraph no. 0149 which teaches that a relay WTRU transmits/relays the BPM to a remote WTRU). 
Attorney Docket No. PS633.01 (107922.1351)Qualcomm Ref. No. 206619Idac Holdings does not teach “673transmitting a sidelink shared channel that includes the sidelink 4preemption indication, wherein the sidelink preemption indication is indicated via a 5medium access control (MAC) control element (MAC-CE) of the sidelink shared 6channel” as part of relaying the BPM.
Parron, in a separate embodiment, teaches these limitations, see paragraph nos. 0096, 0111, and 0112.  Parron teaches that a sidelink control message having the mute command may be included in a PSSCH (paragraph nos. 0111, 0112) and that the mute command may be carried in medium access control (MAC) control element (CE), see paragraph no. 0096.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Idac Holdings and the additional teachings of Parron to relay/transmit the mute command/sidelink preemption indication to other remote UEs which are outside the coverage of the base station as suggested by Idac Holdings in paragraph no. 0149 and to use the MAC CE in a PSSCH to carry the mute command to take advantage of the benefits provided by the higher layers in transmitting the control information such as reduced latency.
Claim(s) 18-20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of WO 2021/146683, (“Ofinno”).
Regarding claims 18 and 30, Huawei does not teach but Ofinno teaches “receiving an uplink cancellation indication for cancellation of an uplink 4message by the first UE, wherein the uplink message is scheduled via the at least the 5portion of the set of resources (paragraph no. 0231, “the base station may transmit one or more RRC messages comprising one or more parameters for a cancellation operation of an uplink cell and/or sidelink cell on a frequency”; the cancellation operation (“CI”) identifies the resources); and 6refraining from transmitting a sidelink message over the at least the 7portion of the set of resources based at least in part on the uplink cancellation indication” (paragraph no. 0231, “The wireless device may determine to drop a scheduled sidelink transmission in response to receiving the CI based on a resource of the scheduled sidelink transmission overlapping partially or fully with resources indicated for cancellation by the CI”) as recited in claim 18 and similarly recited in claim 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei by incorporating the teachings of Ofinno to further enhance resource cancellation/pre-emption when the uplink cell and sidelink cell share the same frequency, as suggested by Ofinno in paragraph no. 0230.  In addition, the modification may allow a base station to cancel sidelink resources for scheduling urgent uplink signals and/or reduce interference of the uplink signals, as further suggested by Ofinno in paragraph no. 0231.
Regarding claim 19, Huawei does not teach but Ofinno teaches “refraining from transmitting the sidelink message based at least in part on 3a priority of the sidelink message being below a priority level indicated by the uplink 4cancellation indication (paragraph no. 0245, “The wireless device may drop a first PSSCH, overlapping with the resources indicated by the CI, wherein a priority associated with the first PSSCH is lower than the priority value configured for the CI”); and 5transmitting a second sidelink message based at least in part on a priority 6of the second sidelink message being above the priority level indicated by the uplink cancellation indication” (paragraph no. 0247, “The wireless device may continue transmission of a second sidelink transmission … when a priority associated with second sidelink transmission is higher than the priority of the CI”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and Ofinno by incorporating the additional teachings of Ofinno to further enhance resource cancellation/pre-emption when the uplink cell and sidelink cell share the same frequency, as suggested by Ofinno in paragraph no. 0230 and/or paragraph no. 0244.  In addition, the modification may allow the UE to schedule sidelink transmissions which have a high priority such as emergency communication transmissions, thereby increasing the safety of the vehicles incorporating the UEs.
Regarding claim 120, Huawei does not teach but Ofinno teaches “wherein the priority level is configured 2for the first UE, a given resource pool, a given carrier, a given transmission type, a 3given zone identifier, a given reference signal received power (RSRP), or any 4combination thereof” (the claimed “for the first UE” is broadly construed to read on the priority indicated in the CI which is transmitted to the UE by the base station, see paragraph no. 0233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and Ofinno by incorporating the additional teachings of Ofinno to further enhance resource cancellation/pre-emption when the uplink cell and sidelink cell share the same frequency, as suggested by Ofinno in paragraph no. 0230 and/or paragraph no. 0244.  In addition, the modification may allow the network to assign priority levels on a per UE basis, thereby improving the granularity of the prioritized transmissions of each UE.
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Parron.
Regarding claim 24, Huawei does not teach but Parron teaches “determining that a priority level of the sidelink message is lower than a 3priority level of the indication of preemption of sidelink communications (paragraph no. 0127, “the eNB 104/gNB 105 mute command … may comprise … priority information … transmissions with lower priority are to be muted on indicated resources”); and 4refraining from transmitting or monitoring for the sidelink message 5based at least in part on determining that the priority level of the sidelink message is 6lower than the priority level of the indication of preemption of sidelink 7communications” (paragraph no. 0127, “the eNB 104/gNB 105 mute command … may comprise … priority information … transmissions with lower priority are to be muted on indicated resources”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei by incorporating the teachings of
Parron to prioritize the sidelink transmissions of the UE, thereby reducing the interference between the uplink and sidelink transmissions, as suggested by Parron in paragraph no. 0127.
Regarding claim 125, Huawei does not teach but Parron teaches “wherein receiving the indication of 2preemption of sidelink communications comprises: 3receiving a sidelink preemption indication from a base station or a relay UE in communication with the first UE” (Parron teaches that a gNB 105 transmits a downlink control message have a mute command to a UE 102, the mute command teaches the claimed “sidelink preemption indication”, see paragraph nos. 0094, 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei by incorporating the teachings of Parron to allow the bases station to control the sidelink resource selection of a UE which is well known in the art.  This modification would also mitigate the interference experienced by the UE between the sidelink and uplink signals.
Allowable Subject Matter
Claims 2-6, 10-13, 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations “transmitting an indication of a subset of the set of resources in the 13sidelink preemption indication to the one or more remote UEs based at least in part on 14the transmission timing” within the claimed context as recited in claim 2 and similarly recited in claim 27.  Idac Holdings, supra, teaches the remaining limitations of claim 2, see paragraph no. 0149.  However, the broadcast preemption message (BPM) received by the relay WTRU and transmitted to the target WTRU after a delay, does not include “an indication of a subset of the set of resources in the sidelink preemption indication to the one or more remote UEs” as recited in claims 2 and 27.
Dependent claims 3-6 and 10-13 depend from claim 2.
Claims 7-8, 22, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations recited in each of the claims 7-8, 22, and 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414